Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
June 30, 2017 (the “Second Amendment Effective Date”), is among WildHorse
Resource Development Corporation, a Delaware corporation (the “Borrower”); each
of the Guarantors party hereto (the “Guarantors” and collectively with the
Borrower, the “Credit Parties”); each of the Lenders party hereto; and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

R E C I T A L S:

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of December 19, 2016 (as amended or otherwise
modified from time to time to date pursuant to the terms thereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

B. The Borrower has advised the Administrative Agent and the Lenders that the
Borrower has entered into (i) that certain Purchase and Sale Agreement, dated as
of May 10, 2017, among WHR Eagle Ford LLC, a Delaware limited liability company
and Wholly-Owned Subsidiary of the Borrower (“WHREF”), as purchaser, and
Anadarko E&P Onshore LLC (“AEPO”), Admiral A Holding L.P., TE Admiral A Holding
L.P. and Aurora C-I Holding L.P., as sellers (the “First Purchase Agreement”),
and (ii) that certain Purchase and Sale Agreement, dated as of May 10, 2017,
among WHREF, as purchaser, and AEPO and Anadarko Energy Services Company, as
sellers (the “Second Purchase Agreement”, and together with the First Purchase
Agreement, the “Purchase Agreements”), and pursuant to which WHREF will acquire
certain “Assets” as defined in each Purchase Agreement (such acquisition, the
“Eagle Ford Acquisition”, and such Assets, the “Eagle Ford Assets”).

C. In connection with the Eagle Ford Acquisition, the Borrower has requested,
among other things, to amend certain terms of the Credit Agreement as set forth
herein, to be effective as of the Second Amendment Effective Date.

D. In connection with the Eagle Ford Acquisition, the Lenders have agreed to
redetermine and increase the Borrowing Base to $650,000,000 effective as of the
Second Amendment Effective Date.

E. The Borrower has requested that U.S. Bank (the “New Lender”), become Lenders
under the Credit Agreement with a Maximum Credit Amount and an Elected
Commitment in the amount as shown on Annex I to the Credit Agreement (as amended
hereby).

F. Raymond James Bank, N.A. (the “Exiting Lender”), by its execution of this
Second Amendment, will cease to be a Lender for all purposes under the Credit
Agreement and the other Loan Documents.

G. Subject to and upon the terms and conditions set forth herein, the
undersigned Lenders have agreed to enter into this Second Amendment to amend
certain provisions of the Credit Agreement as more specifically provided for
herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed to such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement, as amended hereby.

Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 6
hereof, the Credit Agreement shall be amended effective as of the Second
Amendment Effective Date in the manner provided in this Section 2.

2.1 Amendments to Section 1.02.

(a) The definition of “Total Debt” is hereby deleted in its entirety.

(b) The definition of “Excluded Cash” is hereby amended by adding the following
language at the end of such definition:

“For clarity, cash in any Account that is subject to an Account Control
Agreement shall be deemed held by the Administrative Agent pursuant to this Loan
Agreement.”

(c) The following definitions are hereby amended and restated as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment, the
Second Amendment and as the same may be further amended, modified, supplemented
or restated from time to time.

“Change in Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof), other than
any NGP Party, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) the members of the board of directors of the Borrower that
are not Appointed Directors shall constitute a majority of the board of
directors of the Borrower; or (c) the Borrower or a Guarantor ceases to own 100%
of the Equity Interests of each Restricted Subsidiary. For the avoidance of
doubt, the consent rights and other rights and privileges of the holders of the
2017 Preferred Units in the 2017 Preferred Documents as in effect on the Second
Amendment Effective Date do not constitute “ordinary voting power” for purposes
of this definition.

 

Page 2



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of any change of control or asset
sale so long as (A) any rights of the holders of such Equity Interests upon the
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Indebtedness (other than (i) contingent
indemnification obligations as to which no claim has been asserted,
(ii) Indebtedness to any Secured Swap Provider under Swap Agreement and
(iii) Indebtedness to any Bank Products Provider in respect of Bank Products)
and (B) in the case of an asset sale, such terms are no more restrictive to the
Borrower than those in the 2017 Preferred Documents), or is convertible or
exchangeable for Debt or redeemable for any consideration other than other
Equity Interests (which would not constitute Disqualified Capital Stock) at the
option of the holder thereof (except as a result of any change of control or
asset sale so long as (A) any rights of the holders of such Equity Interests
upon the change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Indebtedness (other than
(i) contingent indemnification obligations as to which no claim has been
asserted, (ii) Indebtedness to any Secured Swap Provider under Swap Agreement
and (iii) Indebtedness to any Bank Products Provider in respect of Bank
Products) and (B) in the case of an asset sale, such terms are no more
restrictive to the Borrower than those in the 2017 Preferred Documents), in
whole or in part, on or prior to the date that is one year after the earlier of
(a) the Maturity Date and (b) the date on which there are no Loans, LC Exposure
or other obligations hereunder outstanding and all of the Commitments are
terminated; provided that, in no event shall the 2017 Preferred Units issued
pursuant to the 2017 Preferred Documents in effect as of the Second Amendment
Effective Date constitute Disqualified Capital Stock.

“Guarantors” means all Restricted Subsidiaries and each other Person that
guarantees the Indebtedness pursuant to Section 8.14(b). As of the Second
Amendment Effective Date, the Guarantors are WildHorse, Esquisto, WHE, WHREF,
WildHorse Resources Management Company, LLC, a Delaware limited liability
company, Oakfield Energy LLC, a Delaware limited liability company, Petromax E&P
Burleson, LLC, a Texas limited liability company, and Burleson Water Resources,
LLC, a Texas limited liability company.

“Net Debt” means, at any time, (a) Total Funded Debt, minus (b) the aggregate
amount of cash and Cash Equivalents (other than Excluded Cash, except to the
extent such Excluded Cash consists of cash collateral held or deemed held by the
Administrative Agent pursuant to this Agreement or any other Loan Document, in
each case, excluding any cash and Cash Equivalents being held to cash
collateralize or otherwise backstop a Letter of Credit) of the Borrower and the
Consolidated Restricted Subsidiaries.

 

Page 3



--------------------------------------------------------------------------------

(c) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“2017 Preferred Documents” means (a) the Preferred Stock Purchase Agreement,
dated as of May 10, 2017, by and between the Borrower and CP VI Eagle Holdings,
L.P., (b) the WildHorse Resource Development Corporation 6% Series A Perpetual
Convertible Preferred Stock Certificate of Designation, and (c) the Amended and
Restated Registration Rights Agreement dated as of June 30, 2017, by and among
the Borrower, WHR Holdings, LLC, Esquisto Holdings, LLC, WHE AcqCo Holdings,
LLC, NGP XI US Holdings, L.P., Jay C. Graham, Anthony Bahr, CP VI Eagle
Holdings, L.P., Admiral Holding L.P., TE Admiral A Holding L.P. and Aurora C-1
Holding L.P., in each case, as such documents are in effect as of the Second
Amendment Effective Date, each as may be amended, modified, restated or
supplemented in a manner not prohibited by this Agreement.

“2017 Preferred Units” means, collectively, (a) the preferred units of the
Borrower in an aggregate principal amount of $435,000,000 issued and sold on the
Second Amendment Effective Date pursuant to the 2017 Preferred Documents and
(b) additional preferred units of the Borrower constituting distributions paid
in kind in accordance with the terms and conditions of the 2017 Preferred
Documents.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of June 30, 2017, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Second Amendment Effective Date” means June 30, 2017.

“Total Funded Debt” means, at any date, all Debt of the Borrower and the
Consolidated Restricted Subsidiaries on a consolidated basis other than
(i) contingent obligations in respect of Debt described in clause (b) of the
definition of “Debt”, (ii) Debt described in clauses (c), (i), (j), (k), (l) and
(m) of the definition of “Debt” and (iii) Debt described in clauses (f) or
(g) of the definition of “Debt” in respect of Debt of others described in
clauses (i), (ii) or (iii) of this definition.

“WHREF” means WHR Eagle Ford LLC, a Delaware limited liability company.

2.2 Amendment to Article VII of the Credit Agreement. Article VII of the Credit
Agreement is hereby amended by adding new Section 7.27 immediately after
existing Section 7.26 of such article to read in full as follows:

“Section 7.27 2017 Preferred Units. The 2017 Preferred Units are not classified
as a “debt” or a “liability” under GAAP as in effect on the Second Amendment
Effective Date.”

 

Page 4



--------------------------------------------------------------------------------

2.3 Amendment to Section 8.12(a). The last sentence in Section 8.12(a) is hereby
amended to read in in its entirely as follows:

“The Reserve Report as of January 1 of each year shall be audited by one or more
Approved Petroleum Engineers; provided that, at the election of the Borrower, so
long as no Default has occurred and is continuing, the Reserve Report as of
January 1 may be audited or prepared by one or more Approved Petroleum
Engineers.”

2.4 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by replacing
the reference to “Total Debt” with “Total Funded Debt”.

2.5 Amendment to Section 9.04(a)(i) of the Credit Agreement. Section 9.04(a)(i)
of the Credit Agreement is hereby amended and restated to read in full as
follows:

“(i) the Borrower may (A) declare and pay dividends with respect to any of its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), and (B) declare and make dividends or
distributions in respect of 2017 Preferred Units in the form of additional 2017
Preferred Units constituting payments in kind;”

2.6 Amendment to Section 9.04(a)(iv). Section 9.04(a)(iv) is hereby amended by
replacing the reference to “$50,000,000” with “$75,000,000”.

2.7 Amendment to Section 9.12 of the Credit Agreement. The last sentence of
Section 9.12 of the Credit Agreement is hereby amended and restated to read in
full as follows:

“Notwithstanding anything to the contrary in this Section 9.12, none of (x) the
forfeiture of all or any portion of any lease as the result of a decision by any
Loan Party not to drill any well or take any other action necessary to maintain
such lease in full force and effect, (y) the sale or other disposition by any
Loan Party of any Equity Interest in any Unrestricted Subsidiary, or (z) the
sale or other disposition by the Borrower of any Equity Interest in the
Borrower, is a sale or other disposition which is subject to this Section 9.12.

2.8 Amendment to Section 9.22(a) of the Credit Agreement. Section 9.22(a) of the
Credit Agreement is hereby amended and restated to read in full as follows:

“(a) The Borrower shall not, and shall not permit any other Loan Party to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents or the 2017 Preferred Documents in any
manner that would be adverse to the Lenders in any material respect; provided
that any increase or acceleration of any mandatory payment or redemption
obligations to any holders of any preferred equity of the Borrower shall be
deemed to be materially adverse (it being understood and agreed that additional
issuances of preferred units as described in the definition of 2017 Preferred
Units shall not be deemed to be an increase to any such mandatory payment or
redemption obligations).”

 

Page 5



--------------------------------------------------------------------------------

2.9 Replacement of Annex I.

(a) Annex I to the Credit Agreement is hereby replaced in its entirety with
Annex I attached hereto and Annex I attached hereto shall be deemed to be
attached as Annex I to the Credit Agreement. After giving effect to this Second
Amendment and any Borrowings made on the Second Amendment Effective Date,
(i) the Revolving Credit Exposure and the principal amount of Loans held by the
Exiting Lender shall be $0.00, (ii) each Lender (including the New Lender) who
holds Loans in an aggregate amount less than its Applicable Percentage (after
giving effect to this Second Amendment) of all Loans shall advance new Loans
which shall be disbursed to the Administrative Agent and used to repay Loans
outstanding to each Lender who holds Loans in an aggregate amount greater than
its Applicable Percentage of all Loans (or in the case of the Exiting Lender, in
an amount greater than $0.00), (iii) each Lender’s participation in each Letter
of Credit (after giving effect to this Second Amendment), if any, shall be
automatically adjusted to equal its Applicable Percentage (or in the case of the
Exiting Lender, adjusted to equal $0.00) and (iv) such other adjustments shall
be made as the Administrative Agent shall specify so that the Revolving Credit
Exposure applicable to each Lender equals its Applicable Percentage (after
giving effect to this Second Amendment) of the aggregate Revolving Credit
Exposure of all Lenders (or in the case of the Exiting Lender, adjusted to equal
$0.00).

(b) The Administrative Agent, the Issuing Banks and the Borrower hereby consent
to the reallocations and assignments pursuant to this Section 2.9 and waive the
delivery of an Assignment and Assumption and any other condition (other than the
delivery by the New Lender of an Administrative Questionnaire) to the
effectiveness of the foregoing reallocations and assignments. The Administrative
Agent hereby consents to a one-time waiver of the $3,500 processing and
recordation fee that would otherwise be payable pursuant to
Section 12.04(b)(ii)(C) as a result of the assignment provided for herein. Each
existing Lender waives any break-funding payments otherwise payable under
Section 5.02 in connection with the repayment of any Loans in accordance with
this Section 2.9.

Section 3. Aggregate Elected Commitment Amounts. Pursuant to Section 2.06(c),
the Aggregate Elected Commitment Amounts shall be increased to $650,000,000,
effective as of the Second Amendment Effective Date, and the Borrower and the
Lenders agree and acknowledge that the Elected Commitment of each Lender shall
be as more particularly set forth on Annex I attached hereto and that the New
Lender shall be deemed to have executed and delivered Exhibit H attached to the
Credit Agreement pursuant to the terms thereof.

Section 4. Borrowing Base Redetermination. Pursuant to Section 2.07, the
Administrative Agent and the Lenders agree that for the period from and
including the Second Amendment Effective Date to but excluding the next
Redetermination Date, effective contemporaneous with the consummation of the
Eagle Ford Acquisition, the amount of the Borrowing Base shall be equal to
$650,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e),
Section 2.07(f) or Section 8.12(c). For the avoidance of doubt, the
redetermination herein shall constitute an Interim Redetermination as set forth
in Section 2.07(b).

 

Page 6



--------------------------------------------------------------------------------

Section 5. New Lender. The New Lender hereby joins in, becomes a party to, and
agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if the New Lender were an
original signatory thereto. The New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto. The New Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this Second Amendment, to
consummate the transactions contemplated hereby and to become a party to, and a
Lender under, the Credit Agreement as amended hereby, (b) it has received a copy
of the Credit Agreement and copies of the most recent financial statements
delivered pursuant to Section 8.01, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Second Amendment and to become a Lender on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Second
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder.

Section 6. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the following:

6.1 The Administrative Agent shall have received counterparts (in such number as
may be requested by the Administrative Agent) of this Second Amendment from the
Borrower, each Guarantor and each Lender (including the Exiting Lender).

6.2 The Administrative Agent shall have received an Administrative Questionnaire
from the New Lender.

6.3 In connection with the Eagle Ford Acquisition, the Administrative Agent
shall have received from the relevant Loan Parties duly executed and notarized
mortgages and/or mortgage supplements in form and substance reasonably
satisfactory to the Administrative Agent so that, after giving effect to the
recording of such mortgages and/or mortgage supplements, the Administrative
Agent shall be reasonably satisfied that, after giving pro forma effect to the
Eagle Ford Acquisition and this Second Amendment, it has first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 85% of the total value (as determined by the
Administrative Agent based on the present value of the Proved Reserves
attributable thereto using a 9% discount rate) of the Oil and Gas Properties
evaluated in the Reserve Report most recently delivered pursuant to
Section 8.12(a) and including the Eagle Ford Assets.

6.4 The Administrative Agent shall have received from the Borrower title
information setting forth, after giving pro forma effect to the Eagle Ford
Acquisition and this Second Amendment, the status of title to at least 85% of
the total value (as determined by the Administrative Agent based on the present
value of the Proved Reserves attributable thereto using a 9% discount rate) of
the Oil and Gas Properties evaluated in the Reserve Report most recently
delivered pursuant to Section 8.12(a) and including the Eagle Ford Assets.

 

Page 7



--------------------------------------------------------------------------------

6.5 The Administrative Agent shall have received evidence reasonably
satisfactory to it that on the Second Amendment Effective Date, the sale of
$435,000,000 of 2017 Preferred Units pursuant to the 2017 Preferred Documents
has been or will be consummated.

6.6 The Administrative Agent shall have received evidence reasonably
satisfactory to it that on the Second Amendment Effective Date, all Liens on the
Eagle Ford Assets (other than Liens permitted by Section 9.03) have been or will
be released or terminated, subject only to the filing of applicable terminations
and releases.

6.7 The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Eagle Ford Assets.

6.8 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying:

(a) true, accurate and complete copies of (i) the Purchase Agreements and
(ii) all assignments executed and delivered in connection therewith, and all
amendments thereto, which amendments shall contain terms and conditions
reasonably acceptable to the Administrative Agent (collectively, the “Related
Documents”);

(b) true, accurate and complete copies of the 2017 Preferred Documents
(collectively, with the Related Documents, the “2017 Acquisition Documents”)
which documents shall be in form and substance reasonably acceptable to the
Administrative Agent;

(c) that, on the Second Amendment Effective Date, the applicable Loan Parties
have (i) executed the 2017 Acquisition Documents, in accordance with the terms
of the 2017 Acquisition Documents without waiver or amendment of any term or
condition thereof which would be adverse to the interests of the Loan Parties or
the Lenders (provided that, for the avoidance of doubt, any waiver or amendment
of the Purchase Agreements or any other Related Document that (A) results in the
exclusion of Assets (as defined in each Purchase Agreement) representing five
percent (5%) or more of the total value of the Assets that were included in the
Purchase Agreements evaluated by the Administrative Agent from the Eagle Ford
Assets being acquired by the Borrower or (B) results in the exclusion of five
percent (5%) or more of the proved, developed, producing reserves represented by
Eagle Ford Assets evaluated by the Administrative Agent in its determination of
the Borrowing Base established pursuant to Section 4 hereof, in each case, shall
be deemed to be materially adverse to the interest of the Loan Parties and the
Lenders) and (ii) acquired all of the Eagle Ford Assets other than those
expressly identified on such certificate; and

(d) as to the final purchase price for the Eagle Ford Assets including any
portion thereof being deposited into an escrow account after giving effect to
all adjustments as of the Second Amendment Effective Date contemplated by the
Purchase Agreements.

6.9 No Default or Borrowing Base Deficiency shall have occurred and be
continuing as of the date hereof after giving effect to the terms of this Second
Amendment.

6.10 The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent or any Lenders in connection with this
Second Amendment.

 

Page 8



--------------------------------------------------------------------------------

6.11 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended by Section 3 hereof) dated as of the date hereof.

6.12 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 7. Return of Promissory Notes. Promptly upon receipt of any replacement
Note under Section 6.11 hereof, each Lender shall return to the Administrative
Agent (for delivery to the Borrower for cancellation) any other Note in such
Lender’s possession that was previously delivered to such Lender under the
Credit Agreement.

Section 8. Miscellaneous.

8.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the Second Amendment Effective Date, and this Second
Amendment shall not constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as expressly provided for herein. Each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’,
“herein”, or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby, and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby.

8.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Second Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of this Second Amendment or which may occur in the future under
the Credit Agreement and/or the other Loan Documents. Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.

 

Page 9



--------------------------------------------------------------------------------

8.3 Ratification and Affirmation of Credit Parties. Each Credit Party hereby
expressly (i) acknowledges the terms of this Second Amendment, (ii) ratifies and
affirms its obligations under the Guaranty Agreement, the Security Agreement and
the other Loan Documents to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement, the Security
Agreement and the other Loan Documents to which it is a party, (iv) agrees that
its guarantee under the Guaranty Agreement and its pledge of collateral under
the Security Agreement and any of its obligations under the other Loan Documents
to which it is a party remain in full force and effect with respect to the
Indebtedness as amended hereby, (v) represents and warrants to the Lenders and
the Administrative Agent that each representation and warranty of such Person
contained in the Credit Agreement (as amended by this Second Amendment) and the
other Loan Documents to which it is a party is true and correct in all material
respects as of the date hereof and after giving effect to this Second Amendment
except (A) to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(B) to the extent that any such representation and warranty is expressly
qualified by reference to materiality, a Material Adverse Effect or similar
qualification, in which case such representations and warranties shall be true
and correct in all respects, (vi) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Person
of this Second Amendment are within such Person’s corporate, limited partnership
or limited liability company powers (as applicable), have been duly authorized
by all necessary action and that this Second Amendment constitutes the valid and
binding obligation of such Person enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (vii) represents and warrants to the Lenders and the
Administrative Agent that, after giving effect to this Second Amendment, no
Default or Event of Default exists.

8.4 Counterparts. This Second Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Second Amendment by facsimile or other electronic transmission (e.g., .pdf)
shall be effective as delivery of a manually executed counterpart of this Second
Amendment.

8.5 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

8.6 Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Page 10



--------------------------------------------------------------------------------

8.7 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Second Amendment in
accordance with Section 12.03.

8.8 Severability. Any provision of this Second Amendment or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

8.9 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (in each case, as permitted by Section 12.04).

8.10 Loan Document. This Second Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02.

8.11 Exiting Lender. The Exiting Lender hereby (a) consents to this Second
Amendment as required under Section 12.02(b) of the Credit Agreement and
(b) acknowledges and agrees to Section 2.9 hereof. Each of the parties hereto
hereby agrees and confirms that immediately after giving effect to Section 2.9
hereof, the Exiting Lender’s Maximum Credit Amount shall be $0.00, the Exiting
Lender’s Commitments to lend and all obligations under the Credit Agreement
shall be terminated, and the Exiting Lender shall cease to be a Lender for all
purposes under the Loan Documents.

[Signature Pages Follow]

 

Page 11



--------------------------------------------------------------------------------

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

BORROWER:

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware corporation By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

GUARANTORS:

 

WILDHORSE RESOURCES II, LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

ESQUISTO RESOURCES II, LLC, a Texas limited liability company

By: WildHorse Resource Development Corporation, its sole member

WHE ACQCO., LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

WHR EAGLE FORD LLC, a Delaware limited liability company

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer WILDHORSE RESOURCES MANAGEMENT COMPANY, LLC, a Delaware limited
liability company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

OAKFIELD ENERGY LLC, a Delaware limited liability company

By: WildHorse Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

PETROMAX E&P BURLESON, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer BURLESON WATER RESOURCES, LLC, a Texas limited liability company

By: Esquisto Resources II, LLC, its sole member,

By: WildHorse Resource Development Corporation, its sole member

By:  

/s/ Andrew J. Cozby

Name:   Andrew J. Cozby Title:   Executive Vice President and Chief   Financial
Officer

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

/s/ Russell Otts

Name:   Russell Otts Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Kevin Utsey

Name:   Kevin Utsey Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Raza Jaffen

Name:   Raza Jaffen Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ May Huang

Name:   May Huang Title:   Assistant Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Cliff Vaz

Name:   Cliff Vaz Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ William B. Robinson

Name:   William B. Robinson Title:   Senior Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Josh Strong

Name:   Josh Strong Title:   Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

BOKF, N.A. DBA BANK OF TEXAS, as a Lender By:  

/s/ Martin Wilson

Name:   Martin Wilson Title:   SVP – Energy Lending

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

CAPITAL ONE NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Higgins

Name:   Michael Higgins Title:   Senior Director

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Authorized Signatory

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Kyle Lewis

Name:   Kyle Lewis Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kari McDaniel

Name:   Kari McDaniel Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

/s/ Richard Antl

Name:   Richard Antl Title:   Authorized Signatory By:  

/s/ Trudy Nelson

Name:   Trudy Nelson Title:   Authorized Signatory

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Justin Bellamy

Name:   Justin Bellamy Title:   Director

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

U.S. BANK, as a Lender By:  

/s/ John C. Lozano

Name:   John C. Lozano Title:   Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION

 



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as the Exiting Lender By:  

/s/ Scott G. Axelrod

Name:   Scott G. Axelrod Title:   Senior Vice President

SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT

WILDHORSE RESOURCE DEVELOPMENT CORPORATION



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount      Elected
Commitment  

Wells Fargo Bank, National Association

     9.2308 %    $ 92,308,000.00      $ 60,000,000.00  

BMO Harris Bank N.A.

     9.2308 %    $ 92,308,000.00      $ 60,000,000.00  

Bank of America, N.A.

     7.6923 %    $ 76,923,000.00      $ 50,000,000.00  

Barclays Bank PLC

     7.6923 %    $ 76,923,000.00      $ 50,000,000.00  

Citibank, N.A.

     7.6923 %    $ 76,923,000.00      $ 50,000,000.00  

Comerica Bank

     7.6923 %    $ 76,923,000.00      $ 50,000,000.00  

ING Capital LLC

     7.6923 %    $ 76,923,000.00      $ 50,000,000.00  

BOKF, N. A. DBA Bank of Texas

     6.3846 %    $ 63,846,000.00      $ 41,500,000.00  

Capital One National Association

     6.3846 %    $ 63,846,000.00      $ 41,500,000.00  

JPMorgan Chase Bank, N.A.

     6.3846 %    $ 63,846,000.00      $ 41,500,000.00  

Canadian Imperial Bank of Commerce, New York Branch

     5.7692 %    $ 57,692,000.00      $ 37,500,000.00  

Compass Bank

     5.7692 %    $ 57,692,000.00      $ 37,500,000.00  

Fifth Third Bank

     5.7692 %    $ 57,692,000.00      $ 37,500,000.00  

Associated Bank, N.A.

     3.3077 %    $ 33,077,000.00      $ 21,500,000.00  

U.S. Bank

     3.3077 %    $ 33,077,000.00      $ 21,500,000.00     

 

 

   

 

 

    

 

 

 

TOTAL

     100.00000000 %    $ 1,000,000,000.00      $ 650,000,000.00     

 

 

   

 

 

    

 

 

 

ANNEX I